DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.

Double Patenting
Responsive to the approved 8/23/2021 Terminal Disclaimer, the double patenting rejection(s) has/have been withdrawn.

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments, in view of the amended claim language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suga (US 2008/0031446 A1).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, 11-19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 2014/0281146 A1) in view of Testardi (US 2013/0246711 A1) and Suga (US 2008/0031446 A1).

Regarding claim 1, Horn discloses: An apparatus, comprising: 
a processor; and memory comprising instructions that when executed by the processor cause the processor to: 
retrieve a block from storage, the block comprising encrypted data and unencrypted data; 
Refer to at least FIG. 3 and 502-506 in FIG. 5 of Horn with respect to retrieving, e.g., a storage unit and/or mapping unit. The units have encrypted compressed data and other data, including filler and metadata (see, e.g., [0038] of Horn).
decrypt the encrypted data [via decryption algorithm] to produce decrypted compressed data, decrypted compression metadata, and decrypted integrity metadata; 
Refer to at least 510 in FIG. 5, [0034], [0036], and [0043] of Horn with respect to the encrypted units comprising compressed data, compression metadata (e.g., payload type; [0016] of Horn), and error correction and detection code (EDC) information.
decompress, based on the decrypted compression metadata, the decrypted compressed data to produce recreated data; and 
Refer to at least 512 in FIG. 5, [0016], [0031], and [0043] of Horn with respect to decompressing the compressed data based on the compression metadata and EDC information.
verify, based on the decrypted integrity metadata, the recreated data. 
Refer to at least [0016] and [0040] of Horn with respect to the EDC information and verifying that the proper data has been returned. 
Horn does not specify: retrieve encryption metadata from the unencrypted data in the block; [decrypt] based on the encryption metadata; the encryption metadata comprising at least an indication of a counter value and wherein the encrypted data is encrypted based on a counter-mode encryption; decrypt, based on the counter value in the encryption metadata. However, Horn in view of Testardi discloses: retrieve encryption metadata from the unencrypted data in the block; [decrypt] based on the encryption metadata.
Refer to at least FIG. 11 and [0136]-[0137] of Testardi with respect to encryption information for encrypted compressed data. 
Horn-Testardi in view of Suga further discloses: the encryption metadata comprising at least an indication of a counter value and wherein the encrypted data is encrypted based on a counter-mode encryption; decrypt, based on the counter value in the encryption metadata.
Refer to at least FIG. 13, [0097], [0102], and [0109] of Suga with respect to a counter value stored with encryption metadata for use in decrypting encrypted data. 
The teachings of Horn, Testardi, and Suga concern encryption and compression of data and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Horn to further include encryption information as part of the storage unit / mapping unit information for at least the reasons specified in the cited portions of Testardi (e.g., “the encryption stage 562 may prepend encryption information to the encrypted data as illustrated in FIG. 11… allow[ing] the encryption stage 562 to select the proper decryption system and version when multiple different decryption systems are used;” “[t]he use of prepended encryption information may also be used to help with key management” 

Regarding claim 2, Horn-Testardi-Suga discloses: The apparatus of claim 1, the memory comprising instructions that when executed by the processor cause the processor verify, based on the decrypted integrity metadata, the decrypted compressed data.
Refer to at least [0144]-[0146] of Testardi with respect to a first integrity and second integrity check on received data.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Horn to further include additional integrity checks for at least the purpose of ensuring data correctness before potentially performing computationally expensive operations (i.e., efficiency). 

Regarding claim 3, it is rejected for substantially the same reasons as claim 2 above (i.e., the citations and rationale).

Regarding claim 4, Horn-Testardi-Suga discloses: The apparatus of claim 3, the measure comprising one or more of a checksum, a hash, and a cryptographic hash.
Refer to at least [0033] of Horn with respect to exemplary forms of the EDC information.

Regarding claim 5, Horn-Testardi-Suga discloses: The apparatus of claim 1, the memory comprising instructions that when executed by the processor cause the processor to store the recreated data in the storage based on verification of the recreated data.
Refer to at least FIG. 5 and [0043] of Horn with respect to returning data to a host system. 

Regarding claims 6-7, they are rejected for substantially the same reasons as claims 1 and 3-4 above (i.e., the citations; the obviousness rationales).

Regarding claim 8, Horn-Testardi-Suga discloses: The apparatus of claim 1, the storage comprising a cache and the block comprising a cache line.
Refer to at least [0112] of Testardi with respect to cache.
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., the memory type; [0017] of Horn discusses various types of storage systems).

Regarding claim 9, it is rejected for substantially the same reasons as claim 1 above (i.e., the compressed / uncompressed payload type). 

Regarding independent claim 11, it is substantially similar to independent claim 1, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claims 12-19, they are substantially similar to claims 2-9 above, and are therefore likewise rejected.

Regarding independent claim 21, it is substantially similar to independent claim 1, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn-Testardi as applied to claims 1-9, 11-19, and 21-25 above, and further in view of Official Notice.

Regarding claim 10, Horn-Testardi-Suga does not specify: the compression indicator comprising a single-bit binary value included in the block. However, the examiner hereby takes official notice that it was well known in the art before the filing date of Applicant’s invention to use flags / indicators comprising a single-bit binary value; to use similar such flags for indicating the presence of compression or encryption (e.g., Col. 6, Ll. 37-39 of Armangau). Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Horn-Testardi-Suga to further include the compression indicator comprising a single-bit binary value included in the block because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time.

Regarding claim 20, it is substantially similar to claim 10 above, and is therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432